Appeals from a final decree in a proceeding in condemnation in so far as it made awards for Damage Parcels K-2 to K-10-11, both inclusive. Final decree, in so far as appealed from, modified so as to provide that the awards for Damage Parcels K-6 to K-10 and 11, both inclusive, be increased to $9,500 each, and, as so modified, unanimously affirmed, with one bill of costs to the appellants. The Special Term made an award of $8,500 each for Damage Parcels K-6 to K-10-11. This was $500 more than the award for each of Damage Parcels K-2, K-3 and K-4. The buildings on the three latter parcels on Henry street were four stories high and were not available for occupancy because of their condition, while the five-story buildings on Bush street were so available because they had been repaired and violations thereon removed. The Bush street buildings were one story higher than the Henry street buildings. The Special Term in its awards .apparently did not take into consideration the better condition of the Bush street buildings as compared with the Henry street buildings when it made its award but $500 greater than that given to the Henry street damage parcels. The land value of the Bush street parcels was less than that of the Henry street parcels but that factor, when considered with the better condition of the Bush street buildings, required a greater difference in the award; hence the increase of $1,000 on each parcel. Present — Lazansky, P. J., Carswell, Johnston, Adel and Close, JJ.